361 S.W.3d 12 (2010)
STATE of Missouri, Respondent,
v.
Emzile L. WILBURN, Appellant.
No. ED 93098.
Missouri Court of Appeals, Eastern District, Division Three.
May 4, 2010.
Deborah Wafer, Public Defender's Office, St. Louis, for Appellant.
Shaun Mackelprang, Jamie Rasmussen, Richard Starnes, Atty. General's Office, Jefferson City, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Emzile L. Wilburn appeals from the judgment entered upon a jury verdict convicting him of forcible rape, Section 566.030 RSMo 2000, forcible sodomy, Section 566.060 RSMo 2000; kidnapping, Section 565.110 RSMo 2000; second-degree assault, Section 565.060 RSMo 2000; and four counts of armed criminal action, Section *13 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).